Citation Nr: 1446009	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  09-43 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the claim of service connection for a left femur fracture, and if so, whether service connection is warranted.

2.  Entitlement to service connection for a back disability, including as secondary to a left femur fracture. 


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel








INTRODUCTION

The Veteran served on active duty from October 1968 to December 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).

In a June 2009 correspondence, the Veteran revoked the Disabled American Veterans as his representative and indicated that he wished to have The American Legion represent him before the Board.  However, in a correspondence dated June 2014, The American Legion indicated that no VA Form 21-22 granting power of attorney status for that organization had been submitted by the Veteran and that they should be removed as representative.  

In August 2014 and September 2014, the Board sent letters to the Veteran requesting clarification as to his desires regarding representation in this matter.  The letters were sent to two different addresses, and both were returned as undeliverable.  The record suggests that the Veteran has failed to apprise VA of his current mailing address.  VA is not required "to turn up heaven and earth" to find the correct address for a claimant.  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  Therefore, the Board concludes that he remains unrepresented in the instant appeal.


FINDINGS OF FACT

1.  In an April 2002 rating decision, the RO denied service connection for a left femur fracture; the Veteran did not perfect an appeal as to that decision and it is now final.

2.  Evidence associated with the claims file since the April 2002 denial does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim of service connection for a left femur fracture.

3.  The preponderance of the evidence shows that the Veteran's back disability was not present in service or until many years thereafter and is not related to service or to an incident of service origin.
 

CONCLUSIONS OF LAW

1.  The April 2002 rating decision denying the Veteran's application to reopen his claim of entitlement to service connection for a left femur fracture is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for left femur fracture.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  The criteria for service connection for a back disability have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

Letters dated in December 2006, August 2007, and October 2007 provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by Dingess for service connection claims and as to the claims to reopen notice of the reason for the prior denial of the claims as required by Kent v. Nicholson, 20 Vet. App. 1 (2006).  Thus, VA's duty to notify has been met for these claims.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records and private medical records.  Also, the Veteran's Social Security Administration (SSA) disability determination and the records considered in that determination were obtained in March 2008.  

The Board notes the Veteran has not been afforded a VA medical examination with respect to his claims.  However, the Board finds that a VA examination is not necessary in order to decide the claims.  In this regard, the evidence does not indicate that the Veteran has a back disability that may be related to an in-service injury, disease or event, and he is not service connected for the disability to which he attributes his back disability.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).  Additionally, the duty to provide an examination does not apply to a claim to reopen a finally adjudicated claim without the submission or receipt of new and material evidence as is the case for the left femur fracture claim.  38 C.F.R. § 3.159(c)(4)(iii).  Thus, VA's duty to assist has also been met.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

II.  Analysis

New and Material Evidence

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold to reopen a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010). 

VA is required to review for its newness and materiality only the evidence submitted by the claimant since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and readjudicated on the merits.  See Evans v. Brown, 9 Vet. App 273 (1996).  The prior evidence of record is important in determining newness and materiality for the purposes of deciding whether to reopen a claim.  Id.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's original claim of service connection for a left femur fracture was denied by the RO in a July 1998 rating decision.  The Veteran appealed the decision to the Board.  By a June 2000 decision, the Board denied entitlement to service connection as not well grounded. 

Board decisions are final when issued, unless reconsideration has been ordered.  38 C.F.R. § 20.1100(a) (2013).  The Veteran did not appeal the Board's June 2000 decision or ask for reconsideration.  The Board decision became final.  38 U.S.C.A. § 5108.

Claims denied as "not well grounded" may be readjudicated de novo.  Such readjudication is not allowed unless the claimant makes such a request, or the Secretary makes such a motion, within two (2) years of the enactment of the VCAA; no action to initiate readjudication of such a claim should be taken subsequent to November 9, 2002.  VAOPGCPREC 03-2001 (January 22, 2001); see 38 U.S.C.A. § 7104(c) (West 2002) and 38 C.F.R. § 20.101(a) (2012) (The Board is bound in its decisions by the regulations of the Department, instructions of the Secretary, and precedent opinions of the General Counsel of the VA). 

The Veteran submitted a request to reopen the claim for service connection for a left femur fracture in April 2002 based on the disposition of the June 2000 Board decision.  The claim to reopen was denied by the RO in an August 2002 rating decision.  The RO denied the claim stating that the evidence of record showed that the Veteran's left femur fracture pre-existed his active service.  The evidence, however, did not show that the Veteran's left femur fracture was aggravated or worsened as a result of his active service.  The Veteran was informed of the decision and of his appellate rights in a letter from the RO that month.  The Veteran did not file a notice of disagreement for the claim of service connection for a left femur fracture, nor was any material evidence received during the remainder of the appeal period.  Therefore, the August 2002 rating decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

In November 2006, the Veteran submitted the instant request to reopen a claim of service connection for a left femur fracture disability.

The evidence received since the August 2002 rating decision includes SSA records, an August 2008 hearing transcript and a lay statement from the Veteran's friend.  The evidence received is new because it was not previously considered the RO.

The evidence, however, is not material as it does not relate to a previously unestablished fact necessary to substantiate the claim.  The new evidence of record does not establish that a pre-existing left femur fracture was aggravated by service, either because there was an increase in disability during service or because of an increase in disability which was beyond the natural progress of the pre-existing condition during his active service.  Further, the medical evidence of record submitted since the last final rating decision in 2002 pertains to the Veteran's claimed back disability.  Moreover, the reported history and lay statements are duplicative of previous statements of record.

In view of the foregoing, the Board finds that the evidence received since the last final denial of service connection for a left femur fracture does not relate to an unestablished fact necessary to substantiate the claim, is cumulative and/or redundant of the evidence of record at the time of the last prior final denial, and/or does not raise a reasonable possibility of substantiating the Veteran's claim.  Therefore, new and material evidence has not been received, even with consideration of the low threshold set forth in Shade, and the claim of service connection for a left femur fracture is not reopened.


Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either proximately caused or aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Service treatment records are silent for complaints or treatment for a back disability.

Post-service treatment records from 1988 to 2001 show that the Veteran complained of back pain.  A December 1988 treatment record shows that after sustaining an injury at work in November 1988, he was provided a diagnosis of acute cervical and lumbosacral strain.  Subsequent medical records show treatment for back problems, to include a July 1997 private medical operative report for a ruptured disk at the left L5.  SSA records show that the Veteran is receiving benefits due to the severity of his back impairment.  This evidence does not show that service connection is warranted for a back disability on a direct basis or even raise the possibility warranting a VA examination in the matter.

The Veteran does not assert and the record does not reflect that his back disability first manifested during service.  The Veteran has not provided any evidence suggesting that this disability was related to service, but only claims that his back disability is secondary to his left femur fracture.  The theory of entitlement on a secondary basis presupposes that there is an underlying service-connected disability.  See 38 C.F.R. § 3.310.  The finding set forth earlier in this decision reflects that the Veteran is not service connected for a left femur fracture.  As there is no service-connected disability, there is no factual or legal merit to his secondary service connection claim.  

In sum, the preponderance of the evidence is against the service connection claim; there is no doubt to be resolved; and service connection for a back disability, including as secondary to a left femur fracture, is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).


ORDER

As new and material evidence has not been received to reopen the claim of entitlement to service connection for a left femur fracture, the appeal is denied. 

Service connection for a back disability, including as secondary to a left femur fracture, is denied. 



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


